Filed 12/30/21 P. v. Foreman CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                    DIVISION ONE


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                            A160663
 v.
 CHARLES LEE FOREMAN, JR.,                                              (Solano County
                                                                        Super. Ct. No.
              Defendant and Appellant.
                                                                      FCR332590)



          A jury found defendant Charles Lee Foreman guilty of residential
burglary while armed with a firearm, possession of a firearm by a felon, and
unlawful possession of ammunition. On appeal, he contends the trial court
erred in failing to stay punishment on the unlawful possession conviction, in
denying his Romero1 motion, and in imposing a restitution fine without first
determining his ability to pay. In supplemental briefing he further contends
the case should be remanded for resentencing under the provisions of Senate
Bill 567, amending Penal Code section 1170, subdivision (b).2




          1    People v. Superior Court (1996) 13 Cal.4th 497 (Romero).
       All further statutory references are to the Penal Code unless
          2

otherwise indicated.

                                                                1
      The Attorney General concedes the term imposed for the possession of
ammunition conviction should have been stayed. He also concedes the
amendments to section 1170, subdivision (b), likely will apply to defendant’s
as yet non-final conviction, but contends defendant’s sentence does not
transgress the provisions of this legislation.
      We agree the term imposed for unlawful possession must be stayed and
order the judgment modified. We also order modification of the judgment to
include two court assessments, and otherwise affirm.
                                 DISCUSSION3
Penal Code Section 654
      Defendant’s unlawful possession of ammunition conviction was based
on the fact the handgun he possessed while committing the residential
burglary—which was the basis for his felon in possession of a firearm
conviction—had one bullet in the chamber and a loaded magazine with six
rounds.4 The trial court imposed a six-year term for the felon in possession of
a firearm conviction (the upper term of three years (§ 29800, subd. (a)(1)),
doubled (§ 667, subd. (e)(1)) and a concurrent six-year term for the unlawful
possession of ammunition conviction (the upper term of three years, § 30305,
subd. (a)(1), doubled § 667, subd. (e)(1)).
      Defendant maintains that the sentence for the unlawful possession of
ammunition conviction must be stayed under section 654. The Attorney
General concedes the point, and his concession is well-taken.
      Section 654 provides in relevant part that an act punishable in
different ways by different provisions of the law “shall be punished under the


      3 We discuss the facts relevant to the issues on appeal in connection
with our discussion of those issues.
      4   He did not brandish the weapon, but had it secreted on his person.

                                         2
provision that provides for the longest potential term of imprisonment, but in
no case shall the act be punished under more than one provision.” (§ 654,
subd. (a).) The statute “applies not only where there was but one act in the
ordinary sense, but also where there was a course of conduct which violated
more than one statute but nevertheless constituted an indivisible
transaction.” (People v. Perez (1979) 23 Cal.3d 545, 551.)
      “While there may be instances when multiple punishment is lawful for
possession of a firearm and ammunition, the instant case is not one of them.
Where, as here, all of the ammunition is loaded into the firearm, and
‘indivisible course of conduct’ is present[], section 654 precludes multiple
punishment.” (People v. Lopez (2004) 119 Cal.App.4th 132, 138; accord,
People v. Sok (2010) 181 Cal.App.4th 88, 100.)
Denial of Romero Motion
      Prior to sentencing, defendant filed a “Romero motion” asking the trial
court to exercise its discretion under section 1385 to dismiss two prior
strikes—January 2012 and January 2015 first degree burglary convictions—
for sentencing purposes. Defendant was on parole when he committed the
burglary related offenses in this case, in August 2017.5
      Defendant emphasized that he struggled with alcohol and drug use,
and he maintained his criminality was the direct result of an unstable
upbringing, post-traumatic stress from being the victim of two separate
shootings during which he had not engaged in any criminal conduct, and his
inability to overcome his addictions.


      5 It is unclear for what offense defendant was on parole. The Attorney
General asserts it was the January 2015 burglary. Defendant asserts it was
for a Vehicle Code offense (whether this occurred at the time of the January
2015 is not disclosed in the record). The probation report simply lists being
on parole at the time of the current offenses as an aggravating factor.

                                        3
      The prosecution opposed the motion, emphasizing defendant’s
extensive criminal history, his penchant for residential burglary, the fact he
was on parole when he committed the current offenses, and the seriousness of
his crimes.
      The probation report listed a number of factors in aggravation,
including that defendant had been “armed with or used a weapon at the time
of the commission of the crime[s],” “engaged in violent conduct that
indicate[d] a serious danger to society,” had prior adult convictions or juvenile
convictions that were “numerous or of increasing seriousness,” and “was on
parole” when he committed the offenses for which he was convicted in this
case. The only mitigating factor identified was that defendant was “suffering
from a mental or physical condition that significantly reduced his culpability
for the crime.”
      The trial court declined defendant’s invitation to strike the priors,
explaining:
      “THE COURT: Okay. Well, as I noted earlier, I did review the file
      material from the parties, and I’ve considered what you’ve said. You
      know, I think it’s tough in this situation because you don’t ever want
      [to] think somebody’s irredeemable. And I do take that to heart,
      [defense counsel].
             “But the DA pointed out, your client’s had some opportunities to
      redeem himself over the last, I don’t know what the DJJ or CYA
      commitment was, but since then to now. I think that was in the early
      2000’s. He’s had chances after he suffered those burglary convictions.
      I think it was 2012 and 2015.
             “And, frankly, he just did a poor job of demonstrating with his
      conduct following those interactions with the criminal justice system to
      demonstrate that he’s a person who can be reformed and someone who
      can rejoin society and not commit these types of crimes.
             “[The prosecutor] is correct in that the Romero discretion that I
      am given is one where I can take the steps that are extraordinary, if
      someone doesn’t fall outside the spirits—or if someone falls outside the


                                       4
      spirit of the three-strikes law to strike a prior or two if I make that
      finding.
              “But here, given that as [the prosecutor] points out, the third
      strike is for not only a serious felony, but also a violent felony because
      there was a person present. There was a gun present during this. He
      was armed. I think the evidence in the trial was the gun had a round
      in the chamber. So I agree with you that he did not ever display it. He
      did not ever look like he was trying to grab for or use it, but he had it.
              “It does appear that his crimes are escalating in seriousness. He
      was armed. There was a person present. . . . And [the prosecutor]
      pointed out, and the evidence at the trial bore this out, that this will
      have lasting effects on the victim in this case.
              “So I do find that he falls within the spirit of three-strikes law.
      I’m going to deny the defense motion to dismiss prior convictions under
      . . . Romero and [section] 1385 of the Penal Code.”

      The legal backdrop for Romero motions is established by the Three
Strikes initiative and the parallel legislative enactment. In 1994, voters in
California and the Legislature opted to “ ‘restrict courts’ discretion in
sentencing repeat offenders.’ ” (People v. Carmony (2004) 33 Cal.4th 367, 377
(Carmony), quoting Romero, supra, 13 Cal.4th at p. 528.) The punishment
prescribed by the Three Strikes sentencing scheme is to be “applied in every
case where the defendant has at least one qualifying strike.” (People v.
Strong (2001) 87 Cal.App.4th 328, 337 (Strong).) But there is an exception
for circumstances in which the court concludes the defendant falls outside the
Three Strikes scheme “ ‘for articulable reasons which can withstand scrutiny
for abuse.’ ” (Id. at p. 338.) Under section 1385, subdivision (a), “[t]he judge
or magistrate may . . . of his or her own motion . . . , and in furtherance of
justice, order an action to be dismissed.” Our Supreme Court has held that,
under this statute, “ ‘a trial court may strike or vacate an allegation or
finding under the Three Strikes law that a defendant has previously been
convicted of a serious and/or violent felony, on its own motion, “in furtherance


                                        5
of justice” pursuant to . . . section 1385[, subdivision (a)].’ ” (Carmony, supra,
33 Cal.4th at p. 373.)
        “[I]n ruling whether to strike or vacate a prior serious and/or violent
felony conviction allegation or finding under the Three Strikes law, on its
own motion, ‘in furtherance of justice’ pursuant to Penal Code section 1385,
[subdivision (a)], or in reviewing such a ruling, the court in question must
consider whether, in light of the nature and circumstances of his present
felonies and prior serious and/or violent felony convictions, and the
particulars of his background, character, and prospects, the defendant may
be deemed outside the scheme’s spirit, in whole or in part, and hence should
be treated as though he had not previously been convicted of one or more
serious and/or violent felonies.” (People v. Williams (1998) 17 Cal.4th 148,
161.)
        We review trial court rulings on Romero motions under section 1385 for
abuse of discretion. (Carmony, supra, 33 Cal.4th at p. 376.) Under this
deferential standard, the burden is on defendant “ ‘ “to clearly show that the
sentencing decision was irrational or arbitrary. [Citation.] In the absence of
such a showing, the trial court is presumed to have acted to achieve
legitimate sentencing objectives, and its discretionary determination to
impose a particular sentence will not be set aside on review.” ’ ” (Id. at
pp. 376–377, quoting People v. Superior Court (Alvarez) (1997) 14 Cal.4th
968, 977–978.) “It is not enough to show that reasonable people might
disagree about whether to strike one or more” prior conviction allegations.
(People v. Myers (1999) 69 Cal.App.4th 305, 310 (Myers).) The circumstances
must be “extraordinary” for a career criminal to be “deemed to fall outside the
spirit of the very scheme within which he squarely falls once he commits a
strike as part of a long and continuous criminal record, the continuation of


                                         6
which the law was meant to attack.” (Strong, supra, 87 Cal.App.4th at p.
338.) But “the circumstances . . . must be even more extraordinary” for such
a criminal to show “no reasonable people could disagree that [he] falls outside
the spirit of the three strikes scheme. . . .” (Carmony, at p. 378.)
      Here, the trial court acted within its discretion in denying defendant’s
motion. The court provided a thoughtful and reasoned explanation for its
denial, and it considered proper factors in denying the motion. (See In re
Large (2007) 41 Cal.4th 538, 552; People v. Uecker (2009) 172 Cal.App.4th
583, 599 [no abuse of discretion in refusing to dismiss strikes where the trial
court relied on the defendant’s criminal history].) To the extent the record is
silent, we presume the trial court considered all the relevant factors unless
the record affirmatively reflects otherwise. (Myers, supra, 69 Cal.App.4th at
p. 310.) Nothing in the record here affirmatively suggests the court failed to
consider some pertinent mitigating factor or denied defendant’s motion upon
some mistaken view of the pertinent facts.
      While defendant disagrees with the court’s refusal to grant his motion,
for the most part he simply takes issue with the court’s weighing of certain
factors bearing upon the court’s ultimate conclusion. This does not suffice to
establish that the court’s action was “so irrational or arbitrary that no
reasonable person could agree with it.” (Carmony, supra, 33 Cal.4th at
p. 377.)
      Defendant’s reliance on People v. Bishop (1997) 56 Cal.App.4th 1245
and In re Saldana (1997) 57 Cal.App.4th 620, is unavailing. In Bishop, the
People appealed from the trial court’s grant of a motion to strike. The Court
of Appeal affirmed, concluding the court had not abused its discretion.
(Bishop, at pp. 1247–1248, 1251.) Thus, in that case, the defendant received
the benefit of the generous standard of review. And even though the


                                         7
appellate court stated reasonable persons, including the appellate court,
might disagree with the leniency extended by the trial court, the court acted
within its discretion in sparing the 50-year-old defendant from Three Strikes
treatment following his theft of six videocassettes from a local Thrifty Drug
Store. (Id. at p. 1248.) In re Saldana is even farther afield. In that case,
again on appeal by the People, the appellate court upheld the trial court’s
grant of a habeas petition and resentencing following our Supreme Court’s
decision in Romero. (Saldana, at pp. 624, 628.) The decision dealt only with
the People’s procedural arguments (“law of the case” and “ ‘second appeal’ ”).
(Id. at pp. 624–628.) Moreover, the trial court in that case dismissed a 16-
year-old burglary conviction where the defendant “had two children and was
still married to the same wife, cared about his family, and was older and less
likely to commit crimes now.” (Id. at p. 624.) The circumstances here are not
comparable.
Ability to Pay Determination
      The probation department recommended that defendant be required to
pay a $10,000 restitution fund fine and a $10,000 parole revocation fine. At
the sentencing hearing, defense counsel asked that the court “waive the fines.
[Defendant is] obviously going to be incarcerated essentially for the rest of his
life, and I don’t think have [sic] the ability or means to . . . pay that fine or
fee. [¶] . . . [¶] . . . I think the Court has discretion on how much to order the
fine; or if the Court’s not going to waive the fine, I’d order the standard $300
on a felony.”
      The court ordered defendant to pay a $1,000 restitution fund fine
(§ 1202.4) and a $1,000 parole revocation fine (§ 1202.45) which was stayed.
      Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),
defendant maintains the court erred in imposing the restitution fine without


                                         8
holding an ability pay hearing. As we have observed, defendant did not ask
for an ability to pay hearing. Instead, he urged the court to waive or impose
the minimum fine of $300. The court granted very substantial relief,
reducing the fine from the recommended $10,000 to $1,000.
      On this record, defendant has forfeited his Dueñas challenge for the
essentially same reason the Court of Appeal determined the defendants in
People v. Lowery (2020) 43 Cal.App.5th 1046, 1053–1054 (Lowery) forfeited a
Dueñas challenge to a restitution fine.
      As Lowery explains, “[s]ection 1202.4, subdivision (b)(1), requires a
court to impose a restitution fine in an amount not less than $300 and not
more than $10,000 in every case where a person is convicted of a felony
unless it finds compelling and extraordinary reasons not to do so. Section
1202.4, subdivision (c), specifies a defendant’s inability to pay is not a
compelling and extraordinary reason to refuse to impose the fine, but
inability to pay ‘may be considered only in increasing the amount of the
restitution fine in excess of the minimum fine [of $300].’ While the defendant
bears the burden of demonstrating his or her inability to pay, a separate
hearing for the restitution fine is not required. (§ 1202.4, subd. (d).) ‘Given
that the defendant is in the best position to know whether he has the ability
to pay, it is incumbent on him to object to the fine and demonstrate why it
should not be imposed.’ (People v. Frandsen (2019) 33 Cal.App.5th 1126,
1154. . . .)” (Lowery, supra, 43 Cal.App.5th at p. 1053.)
      In Lowery, the defendants made no objection to the fees, fines and
assessments imposed against them and also did not request a hearing
regarding their ability to pay. The court not only rejected the defendants’
“new law” argument to avoid forfeiture, it also stated, defendants “had a
statutory right, and were obligated, to object to the imposition of the


                                          9
restitution fines above the $300 minimum. (§ 1202.4, subd. (c) [inability to
pay may be considered when the restitution fine is increased above the
minimum].) A factual determination was required regarding their alleged
inability to pay. (See People v. Frandsen, supra, 33 Cal.App.5th at
p. 1153. . . .)” (Lowery, supra, 43 Cal.App.5th at pp. 1053–1054.) Thus,
objections would not have been futile under the governing law when the
defendants were sentenced, and the appellate court stood “by the traditional
rule that a party must raise an issue in the trial court if they would like
appellate review.” (Id. at p. 1054.)
      Furthermore, defendant’s sentencing took place in July 2020 well after
Dueñas was decided in January 2019, and there was no reason he could not
have asked for an ability to pay hearing. (People v. Greeley (2021)
70 Cal.App.5th 609, 624 [issue forfeited because “[a]t the time of defendant’s
sentencing hearing, Dueñas had already been decided, and there is no reason
why defendant could not have requested an ability-to-pay hearing”].)
      Nor would there be any merit to an ineffective assistance of counsel
(IAC) claim based on failure to ask for an ability to pay hearing. Such claims
are viable on appeal “only if (1) the record affirmatively discloses counsel had
no rational tactical purpose for the challenged act or omission, (2) counsel
was asked for a reason and failed to provide one, or (3) there simply could be
no satisfactory explanation. All other claims of ineffective assistance are
more appropriately resolved in a habeas corpus proceeding.” (People v. Mai
(2013) 57 Cal.4th 986, 1009.) Here, the record demonstrates a “rational
tactical purpose” in how counsel handled sentencing—to directly ask the
court to waive entirely or to impose only the minimum fine. We observe that
that tactic also yielded substantial relief.




                                        10
      Defendant additionally asserts imposing the fine without an ability to
pay hearing resulted in an “unauthorized” sentence, which can never be
forfeited. He cites not a single case, however, holding that imposing a
restitution fine exceeding the $300 minimum in the absence of a
determination to pay hearing results in such a sentence and thereby renders
the forfeiture rule inapplicable.
      Finally, even if defendant had not forfeited any claim under Dueñas,
and even assuming Dueñas’s analysis is correct (an issue we need not
address6), any failure to hold such a hearing was harmless. (See Lowery,
supra, 43 Cal.App.5th at p. 1060 [“Nothing in this record suggests
[defendants] might be unable to work, or that they might be ineligible for
prison work assignments. As such, we can infer that they will have the
opportunity to earn prison wages and they can start paying these financial
obligations.”]; People v. Aviles, supra, 39 Cal.App.5th at pp. 1076 [“We can
infer defendant in this case has the ability to pay the fines and fees imposed
upon him from probable future wages, including prison wages.”]; People v.
Johnson (2019) 35 Cal.App.5th 134, 139–140 [because defendant had “ample
time to pay [fine] from a readily available source of income while
incarcerated,” any Dueñas error was “harmless beyond a reasonable doubt”].)
Court Funding Assessments
      The Attorney General asks that the judgment be modified to include a
court funding assessment under section 1465.8, subdivision (a)(1) ($40
assessment “on every conviction”) and a court facilities assessment under


      6 We note a number of courts have criticized the holding in Dueñas and
the issue is on review. (E.g., People v. Cota (2020) 45 Cal.App.5th 786, 794–
795; People v. Hicks (2019) 40 Cal.App.5th 320, 326–329, rev. granted Nov.
26, 2019, S258946; People v. Aviles (2019) 39 Cal.App.5th 1055, 1067–1069;
People v. Caceres (2019) 39 Cal.App.5th 917, 923–929.)

                                      11
Government Code section 70373, subdivision (a) ($30 assessment for “each
. . . felony” conviction). These are mandatory assessments that must be
imposed and which the appellate courts can order if the trial court fails to do
so. (See People v. Robinson (2012) 209 Cal.App.4th 401, 405.)
      In his reply brief, defendant “concedes that the trial court may impose
non-punitive assessments.”
      For the reasons we have discussed, we need not weigh in on the merits
of Dueñas’s holding as to the need for a right to pay hearing before imposing
these assessments. Rather, as we have explained, defendant has forfeited
any claim under Dueñas that he was entitled to such a hearing and, in any
event, failure to hold an ability to pay hearing was harmless.
Senate Bill 567
      “Senate bill No. 567 (2021-2022 Reg. Leg. Sess.) (SB 567). . . , amends
section 1170 and 1170.1 to establish a sentencing procedure consistent with
the decisions of the United States Supreme Court in Apprendi v. New Jersey
(2000) 530 U.S. 466 (Apprendi), Blakely v. Washington (2004) 542 U.S. 296
(Blakely), and Cunningham v. California (2007) 549 U.S. 270 (Cunningham),
when a trial court seeks to impose the upper term of custody.” (Couzens,
Selected Changes to California Sentencing Laws Effective 2022 (Barrister
Press 2021) p. 6 (Couzens).)
      As amended, section 1170, subdivision (b) provides in pertinent part:
      “(1) When a judgment of imprisonment is to be imposed and the statute
      specifies three possible terms, the court shall, in its sound discretion,
      order imposition of a sentence not to exceed the middle term, except as
      otherwise provided in paragraph (2).

      “(2) The court may impose a sentence exceeding the middle term only
      when there are circumstances in aggravation of the crime that justify
      the imposition of a term of imprisonment exceeding the middle term,
      and the facts underlying those circumstances have been stipulated to

                                      12
      by the defendant, or have been found true beyond a reasonable doubt at
      trial by the jury or by the judge in a court trial. Except where evidence
      supporting an aggravating circumstance is admissible to prove or
      defend against the charged offense or enhancement at trial, or it is
      otherwise authorized by law, upon request of a defendant, trial on the
      circumstances in aggravation alleged in the indictment or information
      shall be bifurcated from the trial of charges and enhancements. The
      jury shall not be informed of the bifurcated allegations until there has
      been a conviction of a felony offense.

      “(3) Notwithstanding paragraphs (1) and (2), the court may consider
      the defendant’s prior convictions in determining sentencing based on a
      certified record of conviction without submitting the prior convictions to
      a jury. This paragraph does not apply to enhancements imposed on
      prior convictions.” (Sen. Bill No. 567 (2021-2022 Reg. Sess.) § 1.)

      Thus, as relevant here, Senate Bill No. 567 (2021-2022 Reg. Sess.)
makes the middle term the presumptive sentence for a term of imprisonment
unless certain circumstances exist (see Stats. 2021, ch. 731, § 1.3, adding
§ 1170, subd. (b)(1), (2)) and limits a trial court’s ability to impose an
aggravated term of imprisonment absent the existence of specified
circumstances. (§ 1170, subd. (b)(1)–(3), as amen. by Stats. 2021, ch. 731,
§ 1.3; Couzens, supra, Selected Changes to California Sentencing Laws
Effective 2022, at pp. 10–15.)
      Here, following verdicts finding defendant guilty of the charged crimes,
and prior to sentencing, the jury went on to find true, beyond a reasonable
doubt, allegations that defendant had served three prior prison terms
(§ 667.5, subd. (b)) and suffered two prior strike convictions for first degree
burglary (§§ 667, subds. (b)-(j), 1170.12) and two serious felony priors (§ 667,
subd. (a)(1)).
      In imposing upper terms for the felon in possession of a firearm and
possession of ammunition convictions, the trial court expressly relied on
appellant’s criminal history. The court explained, “With regard to the

                                        13
sentence, . . . I wanted to state a reason for the record as to why [the court
imposed upper term sentences]. Primarily, the reason is [defendant’s]
criminal history. . . . [Defendant] has an additional strike and then he has an
other [sic] felony record. So that’s why I chose the high term primarily for
those offenses.”
      Accordingly, on this record, the trial court’s sentencing accords with the
new provisions of the law.
                                DISPOSITION
      We order the judgment modified to (a) reflect a stayed six-year term for
the possession of ammunition conviction (count 3), and (b) to include a court
operations assessment (§ 1465.8) in the aggregate amount of $120 and a court
facilities assessment (Gov. Code, § 70373) in the aggregate amount of $90. In
all other respects the judgment is AFFIRMED.




                                       14
                                  _________________________
                                  Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Sanchez, J.




A160663, People v. Foreman

                             15